               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,            CR 20-463 DSF
    Plaintiff,
                                     ORDER RE EX PARTE
                 v.                  MOTION FOR RULE 15
                                     DEPOSITIONS OF FOREIGN
MICHAEL DEQUITO                      WITNESSES DETAINED IN
MONEGRO,                             THE UNITED STATES
    Defendant.



   The ex parte motion to set a hearing to consider Petitioner’s request
that the Court direct that Rule 15 depositions be taken as soon as
possible is granted. The hearing is set for November 2, 2020 at 10:00
a.m. and will be held by videoconference, or telephone if
videoconference is not reasonably available, if the defendant consents.
Further information will be provided.

   Any response the government or the defense is due no later than
Tuesday, October 27 at 4:00 p.m. Petitioners may file a reply no later
than Thursday, October 29 at 6:00 p.m.

   Defense counsel must notify the Court and the parties no later than
October 30 at noon whether the defendant will agree to a
videoconference or telephonic hearing.

   IT IS SO ORDERED.

Date: October 23, 2020               ___________________________
                                     Dale S. Fischer
                                     United States District Judge
